

PRIVATE PLACEMENT SUBSCRIPTION





INSTRUCTIONS TO SUBSCRIBER



1.
COMPLETE the information required on Page 1 of the Subscription.




2.
IF YOU ARE A NATURAL PERSON complete the Signature Page for Individual
Subscribers on page 12 of the Subscription



- OR -


IF YOU ARE NOT A NATURAL PERSON complete the Signature Page for Entities on page
13 of the Subscription.



3.
COMPLETE the Registration and Delivery Instructions on page 14 of the
Subscription.




4.
IF YOU ARE A FOREIGN PORTFOIO MANAGER complete the Certification by Foreign
Portfolio Manager on page 15 of the Subscription.




5.
WIRE the Subscription Funds to the Issuer, pursuant to the wire instructions
provided on page 2 of the Subscription.




6.
FAX a copy of pages 1, 12, 13 or 14 and, if required page 15 to Sichenzia Ross
Friedman Ference LLP, counsel to the Issuer, attention Marc J. Ross, Esq. at
212-930-9725.




7.
COURIER the originally executed copy of the Subscription to Sichenzia Ross
Friedman Ference LLP, counsel to the Issuer as follows:



Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, New York 10018
Attention: Marc J. Ross, Esq.

 
If you have any questions please contact Paul Mann, Chief Executive Officer of
the Issuer, at: (206) 224-6206
 

--------------------------------------------------------------------------------




THE SECURITIES OFFERED HEREIN HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND MAY NOT BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS THAT TERMS IS DEFINED IN THE 1933 ACT)
UNLESS THE SECURITIES ARE REGISTERED UNDER THE 1933 ACT, OR AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT IS AVAILABLE. THIS SUBSCRIPTION IS
EXECUTED IN RELIANCE UPON THE EXEMPTIONS PROVIDED BY RULE 903 OF REGULATION S
UNDER THE 1933 ACT.

VERIDICOM INTERNATIONAL, INC.
 

--------------------------------------------------------------------------------



SUBSCRIPTION
 

--------------------------------------------------------------------------------

 
THIS SUBSCRIPTION (the “Subscription”) has been executed by the undersigned in
connection with an offering (the “Offering”) of up to 10,000,000 units (the
“Units”) by Veridicom International, Inc., a corporation organized under the
laws of the State of Delaware (hereinafter referred to as the “Issuer”). Each
Unit consists of 1 share of the Issuer’s common stock, par value $0.001 (each a
“Unit Share”) and 1 share purchase warrant (a “Unit Warrant”). Each Unit Warrant
entitles the holder to acquire one additional share of the Issuer’s common
stock, par value $0.001 (a “Warrant Share”) at a price of $0.20 for a period of
60 months following the closing of the Offering. The Units being subscribed for
pursuant to this Subscription have not been registered under the 1933 Act. The
offer of the Units and, if this Subscription is accepted by the Issuer, the sale
of Units, is being made in reliance upon Rule 903 of Regulation S promulgated
under the 1933 Act. (All dollar amounts in this Subscription are expressed in
U.S. Dollars).



 The undersigned Subscriber:     NAME:   ADDRESS:  



if applicable, a [Corporate][Partnership][Trust] organized under the laws of
_____________________, (hereinafter referred to as the “Subscriber”) hereby
represents, warrants and covenants to, and agrees with the Issuer as follows:


ARTICLE 1
SUBSCRIPTION


Subscription


1.1 The undersigned Subscriber, as principal or on behalf of accounts fully
managed by it, hereby subscribes to purchase [________] Units, having a purchase
price of $0.04 per Unit, at an aggregate purchase price of $[__________] (the
“Subscription Price”).


Method of Payment


1.3 The Subscriber shall pay the Subscription Price by delivering good funds in
United States Dollars by way of wire transfer of funds to the Issuer and
concurrent with the execution and delivery of this Subscription. The wire
transfer instructions are:
 

--------------------------------------------------------------------------------




Wires from Correspondent Banks Worldwide:



Bank:
Wells Fargo
 
999-3rd Avenue, Lobby Level  
Seattle, Washington 98104
Account Name:
Veridicom International, Inc.
Account Number:
3800 334 538
SWIFT ID:
WFBIUS6SSEA
ABA No.:
121 000 248


The Issuer shall take up the Subscription Funds and issue to the Subscriber a
certificate or certificates representing the Unit Shares and the Unit Warrants
(the “Certificates”) pursuant to Article 7 hereof. The Subscriber acknowledges
that the subscription for Units hereunder may be rejected in whole or in part by
the Issuer in its sole discretion.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER


Representations and Warranties


2.1 The Subscriber represents and warrants in all material respects to the
Issuer, with the intent that the Issuer will rely thereon in accepting this
Subscription, that:



(a)  
Experience. The Subscriber is sufficiently experienced in financial and business
matters to be capable of evaluating the merits and risks of its investments, and
to make an informed decision relating thereto, and to protect its own interests
in connection with the purchase of the Units;




(b)  
Own Account. The Subscriber is purchasing the Unit Shares and the Unit Warrants,
and will be purchasing any Warrant Shares issued upon exercise of the Unit
Warrants (collectively the “Securities”) as principal for its own account,
unless the Subscriber is a Foreign Portfolio Manager and has completed the
Certification for Foreign Portfolio Managers on page 15 of this Subscription, in
which case the Subscriber is or will be purchasing the Securities on behalf of
accounts fully managed by it. The Subscriber is or will be purchasing the
Securities for investment purposes only and not with an intent or view towards
further sale thereof, and has not pre-arranged any sale with any other
subscriber;




(c)  
Not Underwriter. The Subscriber is not an underwriter, or dealer in, the
Securities, and the Subscriber is not participating, pursuant to a contractual
agreement, in a distribution of the Securities;




(d)  
Importance of Representations. The Subscriber understands that the Units are
being offered and sold to it in reliance on an exemption from the registration
requirements of the 1933 Act, and that the Issuer is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Subscriber set forth herein in order to determine the
applicability of such exemptions and the suitability of the Subscriber to
acquire the Units;




(e)  
No Registration. The Units have not been registered under the 1933 Act and may
not be transferred, sold, assigned, hypothecated or otherwise disposed of unless
such transaction is the subject of a registration statement filed with and
declared effective by the Securities and Exchange Commission (the “SEC”) or
unless an exemption from the registration requirements under the 1933 Act, such
as Rule 144, is available. The Subscriber represents and warrants and hereby
agrees that all offers and sales of the Securities shall be made only pursuant
to such registration or to such exemption from registration;

 
Page 2

--------------------------------------------------------------------------------


 

(f)  
Compliance with Securities Laws. The offer and sale of the Units under this
Subscription does not contravene any of the applicable securities legislation in
the jurisdiction in which the Subscriber (or any beneficial person for whom it
is acting) resides and does not give rise to any obligation of the Issuer to
prepare and file a prospectus or similar document or to register the Securities
or to be registered with or to file any report or notice with any governmental
or regulatory authority;




(g)  
Risk. The Subscriber acknowledges that the purchase of the Securities involves a
high degree of risk, is aware of the risks and further acknowledges that it can
bear the economic risk of the Securities, including the total loss of its
investment;




(h)  
Current Information. The Subscriber has been furnished with or has acquired
copies of all requested information concerning the Issuer, including copies of
reports (the “Reports”) filed by the Issuer pursuant to the United States
Securities Exchange Act of 1934, as amended (the “1934 Act”);




(i)  
Independent Investigation. The Subscriber, in making the decision to subscribe
for the Units, has relied upon independent investigations made by it and its
representatives or advisors, if any, has, together with its representatives or
advisors, if any, reviewed the Reports and the Subscriber and such
representatives or advisors, if any, have, prior to making this Subscription,
been given access and the opportunity to examine all material contracts and
documents relating to the Offering and an opportunity to ask questions of, and
to receive answers from, the Issuer or any person acting on its behalf
concerning the terms and conditions of the Offering. The Subscriber and its
representatives or advisors, if any, have been furnished with access to all
materials relating to the business, finances and operation of the Issuer and
materials relating to the offer and sale of the Units which have been requested.
The Subscriber, its representatives and advisors, if any, have received complete
and satisfactory answers to any such inquiries;




(j)  
No Written or Oral Representations. No person has made to the Subscriber any
written or oral representations




 
(i)
that any person will resell or repurchase the Securities,




 
(ii)
that any person will refund the purchase price of the Securities, or




 
(iii)
as to the future price or value of the Securities;

 

(k)  
No Recommendation or Endorsement. The Subscriber understands that no federal or
state agency has passed on or made any recommendation or endorsement of the
Securities;

 
 
Page 3

--------------------------------------------------------------------------------


 

(l)  
Partnership, Corporation or Trust. If the Subscriber is a partnership,
corporation or trust, the person executing this Subscription on its behalf
represents and warrants that




 
(i)
he or she has made due inquiry to determine the truthfulness of the
representations and warranties made pursuant to this Subscription, and




 
(ii)
he or she is duly authorized (and if the undersigned is a trust, by the trust
agreement) to make this investment and to enter into and execute this
Subscription on behalf of such entity;

 

(m)  
No Finders’ Fees. There is no person acting or purporting to act in connection
with the transactions contemplated herein who is entitled to any brokerage or
finder’s fee. If any person establishes a claim that any fee or other
compensation is payable in connection with this Subscription for Units, the
Subscriber covenants to indemnify and hold harmless the Issuer with respect
thereto and with respect to all costs reasonably incurred in the defence
thereof;




(n)  
Filings. If required by any applicable securities laws or by the Issuer, the
Subscriber will execute, deliver and file or assist the Issuer in filing such
reports, undertakings and other documents with respect to the issue of the
Securities as may be required by any securities commission, stock exchange or
other regulatory authority;




(o)  
Non-Affiliate Status. The Subscriber is not an affiliate of the Issuer nor is
any affiliate of the Subscriber an affiliate of the Issuer. In the event that
the Subscriber is or becomes an affiliate of the Issuer the Subscriber
acknowledges that the Securities held by it will be subject to additional resale
restrictions under the 1933 Act;




(p)  
No Advertisement or General Solicitation. The sale of the Units has not been
advertised through any article, notice or other communication published in any
newspaper, magazine, or similar media or broadcast over television or radio; or
through any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;




(q)  
Offshore Transaction. The Subscriber represents that it is not a U.S. Person as
defined in Rule 902(k) of Regulation S (a “U.S. Person”), that at the time of
the acquisition of the Units it will not be a U.S. Person, that the Subscriber
is not, and at the time of the acquisition of the Units will not be, acquiring
the Units for the account or benefit of a U.S. Person, and that the Subscriber
is normally resident at the address provided by the Subscriber on the first page
hereof;




(r)  
Hedging Transactions. The Subscriber acknowledges and agrees that all offers and
sales of the Securities, as applicable, by the Subscriber shall be made only in
accordance with the provisions of Regulation S, pursuant to registration of the
securities under the 1933 Act, or pursuant to an available exemption from the
registration requirements of the 1933 Act. The Subscriber acknowledges and
agrees that it cannot engage in hedging transactions with regard to the
Securities prior to the expiration of the one-year distribution compliance
period specified in paragraph (b)(3) in Rule 903 promulgated under the 1933 Act
unless in compliance with the 1933 Act;




(s)  
Sole Beneficial Owner. Upon consummation of the transactions contemplated by
this Subscription, either (i) the Subscriber will be the sole beneficial owner
of the Units issued to it pursuant to this Subscription, or (ii) if the
Subscriber is a Foreign Portfolio Manager and has completed the Certification
for Foreign Portfolio Managers on page 15 of this Subscription, the beneficial
owner(s) of accounts fully managed by such Subscriber will be the sole
beneficial owner(s) of the Units issued to such Subscriber pursuant to this
Subscription, and the Subscriber has not pre-arranged any sale with any person
or persons in the United States;

 
Page 4

--------------------------------------------------------------------------------


 

(t)  
Outside United States. The Subscriber is outside the United States; provided,
that delivery of the Units may be effected in the United States through the
Subscriber’s agent as long as the Subscriber is outside the United States at the
time of such delivery;




(u)  
No Present Intention to Sell. The Subscriber has no present intention to sell or
otherwise transfer the Securities except in accordance with Regulation S,
pursuant to registration under the 1933 Act, or pursuant to an available
exemption from registration under the 1933 Act, in each case in accordance with
all applicable securities laws;




(v)  
Refusal to Register. The Subscriber understands that the Issuer is required,
under Rule 903 of Regulation S, to refuse to register the transfer of any of the
Securities to be received by the Subscriber pursuant to this Subscription that
are not transferred pursuant to a registration statement under the 1933 Act, in
compliance with Regulation S, or otherwise pursuant to an available exemption
from registration;




(w)  
No Short Position. The Subscriber will not, directly or indirectly, or through
one or more intermediaries, maintain any short position in the Securities during
the applicable distribution compliance period;




(x)  
Legend. The Subscriber understands and acknowledges that the Issuer will not
allow any transfer or other disposition of the Securities unless the proposed
transfer may be effected without any violation of the 1933 Act or any applicable
state securities law. The Certificate(s) representing the Unit Shares and any
Warrant Shares issued upon due exercise of the Unit Warrants shall bear the
following legend in addition to any other legend required under this
Subscription:



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR OTHER
APPLICABLE SECURITIES LAWS. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATIONS S, RULE 901 THROUGH RULE 905, AND PRELIMINARY NOTES UNDER THE U.S.
SECURITIES ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE U.S. SECURITIES ACT OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.



(y)  
Further Certification. As a condition to the exercise of any Unit Warrants, the
Subscriber will give written certification to the Issuer confirming the
representations, warranties and covenants made herein; and




(z)  
Legal and Tax Advice. The Subscriber, and each beneficial person for whom it is
contracting hereunder, is responsible for obtaining such legal and tax advice as
it considers appropriate in connection with the execution, delivery and
performance of this Subscription and the transactions contemplated hereunder.



Page 5

--------------------------------------------------------------------------------


 
Non-Merger and Survival


2.2 The representations and warranties of the Subscriber contained herein will
be true at the date of execution of this Subscription by the Subscriber and as
of the Closing of the Offering in all material respects as though such
representations and warranties were made as of such times and shall survive the
Closing of the Offering and the delivery of the Certificates.


Indemnity


2.3 The Subscriber agrees to indemnify and hold harmless the Issuer from and
against any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses, including attorney’s fees
incurred in contesting any such claim and any payment made in good faith in
settlement of any claim (subject to the right of the Subscriber to defend any
such claim), resulting from the breach of any representation or warranty of such
party under this Subscription.



ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE ISSUER


3.1 The Issuer, upon taking up and accepting this Subscription, represents and
warrants in all material respects to the Subscriber, with the intent that the
Subscriber will rely thereon in making this Subscription, that:



(a)   
Legality. The Issuer has the requisite corporate power and authority to accept
this Subscription and to issue, sell and deliver the Units; this Subscription
and the issuance, sale and delivery of the Units hereunder and the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action by the Issuer; this Subscription and the Units have been duly
and validly executed and delivered by and on behalf of the Issuer, and are valid
and binding agreements of the Issuer, enforceable in accordance with their
respective terms, except as enforceability may be limited by general equitable
principles, bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium, or other laws affecting creditors’ rights generally;




(b)   
Transfer Restrictions. Provided that a registration statement in respect of the
Unit Shares and the Unit Warrants is in effect as required under all applicable
securities laws, such Common Shares shall be freely transferable on the books
and records of the Issuer, provided that the sale is made to a bona-fide
purchaser and that the prospectus delivery requirements are met;




(c)   
Listed Company Status. The Issuer is required to make current filings with the
SEC pursuant to Section 15(d) of the 1934 Act, the Common Stock is presently
quoted on the NASD “Bulletin Board” and the Issuer has received no notice,
either oral or written, with respect to its continued eligibility for such
listing;

 
Page 6

--------------------------------------------------------------------------------


 

(d)   
Proper Organization. The Issuer is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and is duly qualified as a foreign corporation in all
jurisdictions where the failure to be so qualified would have a materially
adverse effect on its business, taken as whole;




(e)   
No Legal Proceedings. There is no action, suit or proceeding before or by any
court or any governmental agency or body, domestic or foreign, now pending or to
the knowledge of the Issuer, threatened, against or affecting the Issuer, or any
of its properties or assets, which might result in any material adverse change
in the condition (financial or otherwise) or in the earnings, business affairs
or business prospects of the Issuer, or which might materially and adversely
affect the properties or assets thereof;




(f)   
Non-Default. The Issuer is not in default in the performance or observance of
any material obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust or other material instrument or agreement to
which it is a party or by which it or its property may be bound; and




(g)   
Non-Contravention. The execution and delivery of this Subscription and the
consummation of the issuance of the Units and the transactions contemplated by
this Agreement do not and will not conflict with or result in a breach by the
Issuer of any of the terms or provisions of, or constitute a default under, the
Articles of Incorporation or Bylaws of the Issuer, or any indenture, mortgage,
deed of trust, or other material agreement or instrument to which the Issuer is
a party or by which it or any of its properties or assets are bound, or any
existing applicable decree, judgment or order of any court, federal or state
regulatory body, administrative agency or other domestic governmental body
having jurisdiction over the Issuer or any of its properties or assets.



Non-Merger and Survival


3.2 The representations and warranties of the Issuer contained herein will be
true at the date of execution of this Subscription by the Issuer and as of the
Closing of the Offering in all material respects as though such representations
and warranties were made as of such times and shall survive the Closing of the
Offering and the delivery of the Certificates.


Indemnity


3.3 The Issuer agrees to indemnify and save harmless the Subscriber from and
against any and all claims, demands, actions, suits, proceedings, assessments,
judgments, damages, costs, losses and expenses, including attorney’s fees
incurred in contesting any such claim and any payment made in good faith in
settlement of any claim (subject to the right of the Issuer to defend any such
claim), resulting from the breach of any representation, warranty or covenant of
such party under this Subscription.

 
Page 7

--------------------------------------------------------------------------------




ARTICLE 4
COVENANTS OF THE ISSUER


Covenants of the Issuer


4.1 The Issuer covenants and agrees with the Subscriber that:
 

(a)  
Reserved Common Stock. For so long as any Unit Warrants held by the Subscriber
shall remain outstanding, the Issuer covenants and agrees with the Subscriber
that it will at all times fully reserve from its authorized but unissued Common
Stock such sufficient numbers of shares of Common Stock to permit the conversion
in full of the Unit Warrants;




(b)  
Filings. The Issuer will make all necessary filings in connection with the sale
of the Units as required by the laws and regulations of all appropriate
jurisdictions;




(c)  
Section 13 Compliance. The Issuer shall, from and after the Closing of the
Offering, use its best efforts to comply with the requirements of Section 13 of
the 1934 Act and maintain the quotation of the Common Stock on the NASD
“Bulletin Board” or other quotation medium which is equal to or senior to the
NASD “Bulletin Board”; and




(d)  
Rule 144 Opinion. The Issuer will, upon written request by the Subscriber, take
such steps as are necessary to cause its counsel to issue an opinion to the
Issuer’s transfer agent allowing the Subscriber to offer and sell any Common
Shares issued upon conversion of the Units in reliance on the applicable
provisions of Rule 144 provided that the holding period and other requirements
of such Rule 144 are met, provided that the costs of obtaining such an opinion
shall be borne by the Subscriber.



Survival


4.2 The covenants set forth in this Article 4 shall survive the Closing for the
benefit of the Subscriber.
 
Page 8

--------------------------------------------------------------------------------


 
ARTICLE 5
REGISTRATION RIGHTS


Registration Statement


5.1 The Issuer shall file a registration statement on Form SB-2 (or similar
form) under the 1933 Act with respect to the resale of Unit Shares and the
Warrant Shares and shall use its best efforts to cause such registration
statement to be declared effective by the SEC within sixty (60) calendar days of
the closing of the Offering (the “Effective Date”), all at the Issuer’s sole
cost and expense.  Such best efforts shall include promptly responding to all
comments received by the staff of the SEC, and promptly preparing and filing
amendments to such registration statement which are responsive to the comments
received from the staff of the SEC.  Such registration statement shall name the
Subscriber, or any holder of the Unit Shares and the Warrant Shares, as a
selling shareholder and shall provide for the sale of the Unit Shares and the
Warrant Shares by the Subscriber, or any holder of the Unit Shares and the
Warrant Shares, from time to time directly to purchasers or in the
over-the-counter market or through or to securities brokers or dealers that may
receive compensation in the form of discounts, concessions, or commissions. 
None of the foregoing shall in any way limit the Subscriber’s rights to sell the
Unit Shares and the Warrant Shares (if any) in reliance on an exemption from the
registration requirements under the 1933 Act in connection with a particular
transaction.


In the event the registration statement covering the Unit Shares and the Warrant
Shares is not declared effective by the SEC prior to the Effective Date, the
Company shall pay each Subscriber a cash payment equal to 2.0% of the aggregate
purchase price paid by the Subscriber for each thirty (30) day period (or
partial period, as the case may be) following the Effective Date.


Currency of Registration Statement


5.2 The Issuer shall use its best efforts to maintain the currency of the
registration statement filed with the SEC and under all applicable Blue Sky laws
in respect of the Securities until (i) in the event that none of the Unit
Warrants are exercised, the expiry date of the Unit Warrants, or (ii) in the
event that any of the Unit Warrants are exercised prior to the expiry thereof,
12 months from the last date on which any Warrant Shares are issued on the due
exercise of the Unit Warrants.


Indemnification of Subscriber by Issuer


5.3 To the extent permitted by law, the Issuer will indemnify the Subscriber,
within the meaning of Section 15 of the 1933 Act, with respect to which
registration, qualification or compliance has been effected pursuant to this
Subscription Agreement, and each underwriter, if any, and each person who
controls any underwriter within the meaning of Section 15 of the 1933 Act,
against all expenses, claims, losses, damages or liabilities (or actions in
respect thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or treated, to the extent such expenses, claims, losses,
damages or liabilities arise out of or are based on any untrue statement (or
alleged untrue statement) of a material fact contained in any registration
statement, prospectus, offering circular or other document, or any amendment or
supplement thereto, incident to any such registration, qualification or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or any violation by the Issuer of the 1933 Act or any rule or regulation
promulgated under the 1933 Act applicable to the Issuer in connection with any
such registration, qualification or compliance, and the Issuer will reimburse
the Subscriber, each of its officers and directors and partners, and each person
controlling the Subscriber, each such underwriter and each person who controls
any such underwriter, for any legal and any other expense reasonably incurred in
connection with investigation, preparing or defending any such claim, loss,
damage, liability or action, provided, however, that the indemnity contained
herein shall not apply to amounts paid in settlement of any claim, loss, damage,
liability or expense if settlement is effected without the consent of the Issuer
(which consent shall not unreasonably be withheld); provided, further, that the
Issuer will not be liable in any such case to the extent that any such claim,
loss, damage, liability or expense arises out of or is based on any untrue
statement or omission or alleged untrue statement or omission, made in reliance
upon and in conformity with written information furnished to the Issuer by the
Subscriber, such controlling person or such underwriter specifically for use
therein. Notwithstanding the foregoing, insofar as the foregoing indemnity
relates to any such untrue statement (or alleged untrue statement) or omission
(or alleged omission) made in the preliminary prospectus but eliminated or
remedied in the amended prospectus on file with the SEC at the time the
registration statement becomes effective or in the final prospectus filed with
the SEC pursuant to Rule 424(b) of the SEC, the indemnity agreement herein shall
not inure to the benefit of any underwriter or (if there is no underwriter) the
Subscriber if a copy of the final prospectus filed pursuant to Rule 424(b) was
not furnished to the person or entity asserting the loss, liability, claim or
damage at or prior to the time such furnishing is required by the 1933 Act.
 
Page 9

--------------------------------------------------------------------------------




Indemnification of Issuer by Subscriber


5.4 To the extent permitted by law, the Subscriber will indemnify the Issuer,
each of its directors and officers, affiliates, counsel, advisors, employees
and, each underwriter, if any, of the Issuer's securities covered by such a
registration statement, each person who controls the Issuer or such underwriter
within the meaning of Section 15 of the 1933 Act, and each other person selling
the Issuer's securities covered by such registration statement, each of such
person's officers and directors and each person controlling such persons within
the meaning of Section 15 of the 1933 Act, against all claims, losses, damages
and liabilities (or actions in respect thereof), including attorneys fees and
costs, arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any such registration statement,
prospectus, offering circular or other document, or any omission (or alleged
omission) to state therein or necessary to make the statements therein not
misleading or any other violation by the Subscriber of any rule or regulation
promulgated under the 1933 Act applicable to the Subscriber and relating to
action or inaction required of the Subscriber in connection with any such
registration, qualification or compliance, and will reimburse the Issuer, such
other person, such directors, officers, persons, underwriters or control persons
for any legal or other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action;
provided, however, that the indemnity contained herein shall not apply to
amounts paid in settlement of any claim, loss, damage, liability or expense if
settlement is effected without the consent of the Subscriber (which consent
shall not be unreasonably withheld). Notwithstanding the foregoing, the
liability of the Subscriber under this subsection (b) shall be limited in an
amount equal to the net proceeds from the sale of the shares sold by the
Subscriber, unless such liability arises out of or is based on willful conduct
by the Subscriber.


Removal of Legend


5.5 After the registration statement referenced in Section 5.1 is declared
effective by the SEC, the Subscriber may deliver to the Issuer the certificate
representing the Unit Shares and the Warrant Shares (if any) issued to the
Subscriber and the Issuer will, within three days after receipt by the Issuer of
the foregoing, issue a new certificate representing and in exchange for the
aforementioned certificate, which new certificate shall be issued without any
restrictive legend.

Page 10

--------------------------------------------------------------------------------




ARTICLE 6
ISSUANCE OF CERTIFICATES


On or immediately following the Closing of the Offering, the Issuer will prepare
and issue one or more Certificates for the Unit Shares and the Unit Warrants
registered in such name or names as specified by the Subscriber and cause the
same to be delivered to the Subscriber pursuant to the delivery instructions
provided by the Subscriber.



ARTICLE 7
CLOSING


Closing shall be effected through the acceptance of this Subscription by the
Issuer, the taking up of the Subscription Funds by the Issuer, and the delivery
of Certificates representing the Unit Shares and the Unit Warrants to the
Subscriber (or the Subscriber’s Representative) by the Issuer.



ARTICLE 8
GENERAL PROVISIONS


Governing Law


8.1 This Subscription shall be governed by and construed under the law of the
State of New York without regard to its choice of law provision. Any disputes
arising out of, in connection with, or with respect to this Subscription, the
subject matter hereof, the performance or non-performance of any obligation
hereunder, or any of the transactions contemplated hereby shall be adjudicated
in a Court of competent civil jurisdiction sitting in the City of Austin, Texas
and nowhere else.


Successors and Assigns


8.2 This Subscription shall inure to the benefit of and be binding on the
respective successors and assigns of the parties hereto.


Execution by Counterparts and Facsimile


8.3 This Subscription may be executed in counterparts and by facsimile, each of
which when executed by any party will be deemed to be an original and all of
which counterparts will together constitute one and the same Subscription.


Authorization


8.4 The Subscriber hereby authorizes the Issuer to correct any minor errors in,
or complete any minor information missing from any part of this Subscription and
any other schedules, forms, certificates or documents executed by the Subscriber
and delivered to the Issuer in connection with the Offering.





[Remainder of page intentionally left blank]
 
 
Page 11

--------------------------------------------------------------------------------



SIGNATURE PAGE FOR INDIVIDUAL SUBSCRIBERS




IN WITNESS WHEREOF, the undersigned represents that the foregoing statements are
true and that he or she has executed this Subscription on this _________ day
of _____________, 2006.






     
Printed Name
 
Signature






     
Printed Name
 
Signature

 


Agreed to this ________day of ______________, 2006:


VERIDICOM INTERNATIONAL, INC.


Per: ____________________________

Print Name: ______________________


 


This is page 12 to the Subscription by the above subscriber to Veridicom
International, Inc. dated as stated above.
 

--------------------------------------------------------------------------------


 
SIGNATURE PAGE FOR ENTITIES


IN WITNESS WHEREOF, the undersigned represents that the foregoing statements are
true and that it caused this Subscription to be duly executed on its behalf on
this ________ day of ____________, 2006.



     
Name of Entity
 
Signature
           
Name of Signatory
               
Printed Title
   



 
Agreed to this _____ day of __________, 2006:


VERIDICOM INTERNATIONAL, INC.



Per: ____________________________

 
Print Name: ______________________

 


This is page 13 to the Subscription by the above subscriber to Veridicom
International, Inc. dated as stated above.
 

--------------------------------------------------------------------------------





REGISTRATION AND DELIVERY INSTRUCTIONS



Full Name and Address of Subscriber for Registration Purposes:


NAME:
     
ADDRESS:
 

 
TEL.NO.:
 
 
 
FAX NO.:
     
EMAIL ADDRESS:
     
CONTACT NAME:
 



Delivery Instructions (if different from Registration Name):


NAME:
 
   
ADDRESS:
 

 
TEL.NO.:
 
 
 
FAX NO.:
 

 
CONTACT NAME:
     
SPECIAL INSTRUCTIONS:
         





 
This is page 14 to the Subscription by the above subscriber to Veridicom
International, Inc.
 

--------------------------------------------------------------------------------



CERTIFICATION BY FOREIGN PORTFOLIO MANAGER


The undersigned is purchasing securities of VERIDICOM INTERNATION, INC. (the
“Issuer”). The undersigned hereby certifies that:



(a)  
it is purchasing securities of the Issuer as agent or trustee on behalf of a
managed account(s) (i.e. an investment portfolio account of a client established
in writing with a registered portfolio manager who makes investment decisions
for the account and has full discretion to trade in securities of the account
without requiring the client’s express consent to a transaction) for which it is
making the investment decision to purchase these securities;




(b)  
the beneficial owner(s) of the managed accounts will be bound by the terms and
conditions of the Subscription;




(c)  
the managed accounts for which it is purchasing are not beneficially owned by
any U.S. Persons as that term is defined in the Subscription;




(d)  
it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients in
______________________________ [jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction; and




(e)  
it was not created solely or primarily for the purpose of purchasing securities
of the Issuer.



The undersigned acknowledges that it may in the future be required by law to
disclose on a confidential basis to securities regulatory authorities the
identity of each beneficial purchaser of Units for whom it may be acting.


Dated at ______________________, this ______day of _______________, 2006.




 

--------------------------------------------------------------------------------

(Name of Purchaser - please print)


 

--------------------------------------------------------------------------------

(Authorized Signature)


 

--------------------------------------------------------------------------------

(Official Capacity - please print)
(please print name of individual whose signature
appears above, if different from name of purchaser
printed above)






This is page 15 to the Subscription by the above subscriber to Veridicom
International, Inc.
 

--------------------------------------------------------------------------------

